 



Exhibit 10.18
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Agreement (the “Agreement”) is made as of the ___ day of ______,
200___ between The Progressive Corporation, an Ohio corporation (the “Company”),
and NAME (the “Optionee”). The Company hereby grants Optionee an option (the
“Option”) to purchase TOTAL_SHARES Common Shares, $1.00 par value, (the “Common
Shares”) of the Company for a purchase price of $______ per share (the “Option
Price”). The Option has been granted pursuant to The Progressive Corporation
1995 Incentive Plan (the “Plan”) and shall include and be subject to all
provisions of the Plan, which are hereby incorporated herein by reference, and
shall be subject to the following provisions of this Agreement:

1.   Term. The Option shall become exercisable, in installments, as follows:

         
 
                    Common Shares may be purchased on or after 1/1/200___ and
until 12/31/20___, at which date the right to purchase such Common Shares shall
expire.
 
       
 
                    Common Shares may be purchased on or after 1/1/200___ and
until 12/31/20___, at which date the right to purchase such Common Shares shall
expire.
 
       
 
                    Common Shares may be purchased on or after 1/1/200___ and
until 12/31/20___, at which date the right to purchase such Common Shares shall
expire.

The dates set forth above on or after which the Option, or any part thereof, may
be exercised and specified numbers of Common Shares may be purchased hereunder
are referred to herein as “Vesting Dates” and the dates set forth above as of
which such stock purchase rights expire are referred to herein as “Expiration
Dates.”

2.   Method of Exercise. Subject to Section 1 above, the Option shall be
exercisable from time to time by written notice (in form approved or furnished
by the Company) to the Company which shall:

  (a)   state that the Option is thereby being exercised, the number of Common
Shares with respect to which the Option is being exercised, each person in whose
name any certificates for the Common Shares should be registered and his or her
address and social security number;     (b)   be signed by the person or persons
entitled to exercise the Option and, if the Option is being exercised by anyone
other than the Optionee, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations; and     (c)   be accompanied by
such representations, warranties and agreements, in form and substance
satisfactory to counsel for the Company, with respect to the investment intent
of such person or persons exercising the Option as the Company may request.

3.   Payment of Price. Upon exercise of the Option, the Company shall deliver a
certificate or certificates for the Common Shares purchased thereunder to the
specified person or persons at the specified time upon receipt of the full
purchase price for such Common Shares: (i) by certified or bank cashier’s check,
or (ii) by any other method of payment or combination thereof authorized by the
Plan.

4.   Transferability. The Option shall not be transferable by the Optionee other
than by will or by the laws of descent and distribution. Subject to the
following sentence, during the lifetime of the Optionee, the Option shall be
exercisable (subject to any other applicable restrictions on exercise) only by
the Optionee for his or her own account. Upon the death or Disability of the
Optionee, the Option shall be exercisable (subject to any other applicable
restrictions on exercise) only by the

1



--------------------------------------------------------------------------------



 



Optionee’s estate (acting through its fiduciary) or by the Optionee’s duly
authorized legal representative, during the period and to the extent authorized
in the Plan.

5.   Termination of Employment. If the employment of the Optionee by the Company
(or any of its Subsidiaries or Affiliates) terminates:

  (a)   due to involuntary termination without Cause or, subject to Section 5(e)
hereof, due to retirement (with the employer’s approval), the Option may be
exercised to the extent exercisable at the date of such termination, during the
lesser of (i) two months after such date, or (ii) the balance of the Option’s
term;     (b)   due to death or Disability, the provisions of Section 5(b)(6) or
5(b)(7) of the Plan, as applicable, shall apply;     (c)   due to resignation by
the Optionee (other than by reason of a Qualified Retirement, as provided at
Section 5(e) below), the Optionee may exercise the Option, to the extent of the
lesser of (A) the number of Common Shares as to which the Option is exercisable
on the date the Optionee ceases to be an employee or (B) the number of Common
Shares as to which the Option was exercisable ninety days prior to such date,
reduced by any Common Shares acquired by exercise of the Option within such
ninety day period, at any time within two (2) months after the date on which the
Optionee ceases to be an employee (but in no event after expiration of the
original term of the Option) and the Option shall not be or become exercisable
as to any additional Common Shares after the date that the Optionee ceases to be
an employee;     (d)   due to termination for Cause, the Option and all rights
to purchase Common Shares thereunder shall immediately terminate; and     (e)  
due to a Qualified Retirement (as defined below), the following provisions shall
apply (subject in all cases to Section 5(e)(v) hereof):

  (i)   if and to the extent that any Option Installment (as defined below) has
vested and is exercisable as of the Qualified Retirement Date (as defined
below), such Option Installment shall not terminate upon the retirement of the
Optionee, but may be exercised by the Optionee, in whole or in part, at any time
between the Qualified Retirement Date and the Expiration Date applicable
thereto;     (ii)   subject to Section 5(e)(iii) hereof, if and to the extent
that any Option Installment is not vested and exercisable as of the Qualified
Retirement Date, such Option Installment (A) shall remain in effect with respect
to fifty percent (50%) of the Common Shares covered thereby and, as to such
Common Shares, shall vest and become exercisable on the Vesting Date applicable
thereto and may be exercised by the Optionee, in whole or in part, at any time
between the Vesting Date and Expiration Date applicable thereto, and (B) shall
terminate, effective as of the Qualified Retirement Date, with respect to the
remaining fifty percent (50%) of the Common Shares covered by such Option
Installment;     (iii)   notwithstanding Section 5(e)(ii) above, if and to the
extent that any Option Installment is not vested and exercisable as of the
Qualified Retirement Date, but has a Vesting Date which is no later than four
(4) months after the Qualified Retirement Date, then, notwithstanding the
Optionee’s retirement, the Option Installment which is scheduled to vest on such
Vesting Date shall remain in effect, shall vest on such Vesting Date and may be
exercised by the Optionee, in whole or in part, at any time between such Vesting
Date and the applicable Expiration Date;     (iv)   if the Optionee dies after
the date of his or her retirement and has not exercised the Option, in whole or
in part, prior to his or her death, the Optionee’s estate shall have the right
to exercise the Option as to (A) all Common Shares, if any, as to which the
Option has vested and is exercisable as of the date of the Optionee’s death,
plus (B) the additional Common Shares, if any, as to which the

2



--------------------------------------------------------------------------------



 



Option would have become exercisable within one (1) year from the date of the
Optionee’s death pursuant to Sections 5 (e)(ii) and/or (iii) hereof, as
applicable, but for the death of the Optionee, at any time during the one
(1) year period beginning on the date of the Optionee’s death (or such other
period as the Committee may specify), and the balance of the Option shall
terminate as of the date of the Optionee’s death;

  (v)   if the Committee determines that the Optionee is or has engaged in any
Disqualifying Activity (as defined below), then (1) to the extent that the
Option has vested and is exercisable as of the Disqualification Date (as defined
below), the Optionee shall have the right to exercise the Option during the
lesser of two months from the Disqualification Date or the balance of the
Option’s term and (2) to the extent that the Option is not vested and
exercisable as of the Disqualification Date, the Option shall terminate as of
such date. Any determination by the Committee, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that the Optionee is or has engaged in any Disqualifying Activity, and
as to the Disqualification Date, shall be final and conclusive.     (vi)   As
used in this Section 5(e), the following terms are defined as follows:

  (A)   Qualified Retirement — any termination of the Optionee’s employment with
the Company or its Subsidiaries for any reason (other than death, Disability or
an involuntary termination for Cause) if, at or immediately prior to the date of
such termination, the Optionee satisfies both of the following conditions:

  (1)   the Optionee shall be 55 years of age or older; and     (2)   the sum of
the Optionee’s age and completed years of service as an employee of the Company
or its Subsidiaries (disregarding fractions, in both cases) shall total 70 or
more.

  (B)   Qualified Retirement Date — the date as of which the Optionee’s
employment with the Company or its Subsidiaries shall terminate pursuant to a
Qualified Retirement.     (C)   Disqualifying Activity — means and includes each
of the following acts or activities:

  (1)   directly or indirectly serving as a principal, shareholder, partner,
director, officer, employee or agent of, or as a consultant, advisor or in any
other capacity to, any business or entity which competes with the Company or its
Subsidiaries in any business or activity then conducted by the Company or its
Subsidiaries to an extent deemed material by the Committee; or     (2)   any
disclosure by the Optionee, or any use by the Optionee for his or her own
benefit or for the benefit of any other person or entity (other than the Company
or its Subsidiaries), of any confidential information or trade secret of the
Company or its Subsidiaries to an extent deemed material by the Committee; or  
  (3)   any material violation of any of the provisions of the Company’s Code of
Conduct or any agreement between the Optionee and the Company; or     (4)  
making any other disclosure or taking any other action which is determined by
the Committee to be materially detrimental to

3



--------------------------------------------------------------------------------



 



      the business, prospects or reputation of the Company or its Subsidiaries.

The ownership of less than 2% of the outstanding voting shares of a publicly
traded corporation which competes with the Company or its Subsidiaries shall not
constitute a Disqualifying Activity.

  (D)   Disqualification Date — the date of any determination by the Committee
that the Optionee is or has engaged in any Disqualifying Activity.     (E)  
Option Installment — if the Option consists of multiple awards, each with a
separate Vesting Date and/or Expiration Date, any one of such awards.

6.   Restrictions on Exercise. The Option is subject to all restrictions set
forth in this Agreement or in the Plan. As a condition to any exercise of the
Option, the Company may require the Optionee or his/her successor to make any
representation or warranty to comply with any applicable law or regulation or to
confirm any factual matters requested by counsel for the Company.

7.   Taxes. The Optionee hereby agrees that he or she shall pay to the Company,
in cash, any federal, state and local taxes or other items of any kind required
by law to be withheld with respect to the Option granted to him or her
hereunder. If the Optionee does not make such payment to the Company, the
Company shall have the right to deduct from any payment of any kind otherwise
due to the Optionee from the Company (or from any Subsidiary or Affiliate of the
Company), any federal, state and local taxes or other items of any kind required
by law to be withheld with respect to the Option, the exercise thereof or the
Common Shares to be purchased by the Optionee under this Agreement. The Option
shall not be treated as an incentive stock option under Section 422 or any
successor Section thereto of the Internal Revenue Code of 1986, as amended.

8.   Definitions. Unless otherwise defined in this Agreement, capitalized terms
will have the same meanings given them in the Plan.

            THE PROGRESSIVE CORPORATION
    DATE OF GRANT:                     , 200_  BY:           Charles E. Jarrett,
Secretary           

4



--------------------------------------------------------------------------------



 



         

ACCEPTANCE OF AGREEMENT
     The Optionee hereby: (a) acknowledges receiving a copy of the Plan
Description dated November 6, 1997 (the “Plan Description”) relating to the
Plan, and represents that he or she is familiar with all of the material
provisions of the Plan, as set forth in the Plan Description; (b) accepts this
Agreement and the Option granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement; and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
relating to the Plan, this Agreement or the Option granted hereunder.

             
 
  Optionee:        
 
     
 
   
 
  Date:        
 
           

5